Case 0:20-cv-61879-WPD Document 1-2 Entered on FLSD Docket 09/15/2020 Page 1 of 4



                                                  IN THE CIRCUIT COURT OF' THE 17TH
                                                  JUDICAL CIRCUIT IN AND FOR
                                                  BRO WARD COUNTY, FLORIDA
                                              •

    ROBERTHA PALMER,                              GENERAL JURISDICTION .DIVISION

                   Plaintiff,                     Case NO:       CC.-RY          (11.1.\(241:-

    VS.                                           Florida Bar No: 0008486

    WAL-MART STORES, INC., a foreign
    corporation:,

                    Defendant.


                                 COMPLAINT .FOR DAMAGES

          COME NOW the Plaintiffs, ROBERTHA PALMER by and through undersigned counsel

    and sues the Defendant, WAL-MART STORES, INC., a foreign corporation. (hereinafter

    referred to as ("WAL-MART") and alleges as follows:

                                   GENERAL ,ALLEGAT1ONS

          1.     This is an action for damages in excess of the sum of Thirty Thousand -Dollar

                 ($30,000.00) exclusive of interest'costs and attorney's fees.                     Of!




          2.     At all times material hereto the Plaintiff, 'RO.BERTH.A PALMER, was and is a

                 citizen and/or resident of Leon County, Florida and was and is sui juris.

          3.     At all times material hereto the Defendant, WAL.-MART, was and is a Florida

                 corporation authorized and licensed to do business in the State of Florida. The

                 Defendant, WALNIART,.owns,..operates, inspects, maintains, repairs and

                 controls th6 premises. located at or near 301 South State Road 7, Hollywood,

                  FlOrida.33023. This premises is where the'subject accident occurred.
Case 0:20-cv-61879-WPD Document 1-2 Entered on FLSD Docket 09/15/2020 Page 2 of 4
                                                                                            Case No.:



          4.      On or about January 3, 2020, the Plaintiff, ROBERTHA PALMER, was lawfully

                  upon the premises of the Defendant, WAL-MART. Specifically, at the time of

                  the subject accident, the Plaintiff, ROBERTHA PALMER, was walking near the

                  entrance by the Customer Service area of the subject WAL-MART when she

                  slipped and fell on a foreign substance on the floor suffering permanent and

                  serious iniuries described herein.
                                             „• .  •
                       COUNT I — CLAIM FOR NEGLIGENCE AGAINST

          The Plaintiff adopts and reavers all allegations contained in the General Allegations

   above and further alleges:

          5.      On or about January 3, 2020, the Defendant, WAL-MART, owed a duty to the

                  Plaintiff, ROBERTHA PALMER, to provide and maintain a safe, danger free •

                  environmentfor individual sueh 'as the Plaintiff, ROBERTHA PALMER, who*

                  were lawfully upon the subject premises.

          6.      The Defendant, WAL-MART, breached-the duty owed to the Plaintiff,               4

                  ROBERT:FLA. PALMER, by committing one or more of the following acts of

                  commission and/or'omission: •          -•

                  a. The Defendant, WAL-MART, created a dangerous and defective condition by

                     improperly allowing Eiforeign substance to remain on the floor which resulted

                     in the Plaintifrs ROBERTHA PALMERS', serious and permanent injuries

                     more fully described below;

                  b. The Defendant,- WAL-MART, knew of the existente ofIthe dangerous and

                     defective condition or in'the'exereiSe'of reasonable car& should have known of

                    • the existence of the Condition;-



                                                              '
Case 0:20-cv-61879-WPD Document 1-2 Entered on FLSD Docket 09/15/2020 Page 3 of 4
                                                                                             Case No.:



               c. The Defendant, WAL-MART, allowed the condition to exist for a length of

                  time sufficient in which a reasonable inspection would have disclosed the

                  dangerous condition;

               d. The Defendant, WAL-MART, failed to take adequate precautionary and/or

                  preventative measures to protect individuals .such as the Plaintiff,

                  ROBERTHA .PALMER, from the reasonable :foreseeable danger when the

                  Defendant, ROBERTI:IA. PALMER, knew or should have known of the extent

                  of the danger;

               e. The Defendant, WAL-MART, failed to adequately and properly inspect and

                  maintain the floor and failed to warn of the dangerous condition on the floor

                  thereby causing the Plaintiff s injuries.

         7.    As a direct, proxitriate and foreSeeable result of the negligence of the Defendanr,

               WAL-MART, the Plaintiff; ROBERTHA PALMER, was injured in and about her

               body and extremities and caused to suffer the following items of damages:          '

               a. Past, present and future medical. and related expenses;

               b. Past, present and future aggravation of a pre-existing condition;

               c. Past, present and future physical and mental pain and suffering;

               d. Past, present arid future 'shame, humiliation, scarring,- disability, discomfort,

                  disfigurement and the inability to lead a normal life.

         8.    The injuries suffered by the Plaintiff, ROBERT.HA PALMER, are permanent and

               continuing in their nature and the Plaintiff has suffered in the past and will

               continue to suffer in the future.
Case 0:20-cv-61879-WPD Document 1-2 Entered on FLSD Docket 09/15/2020 Page 4 of 4
                                                                                            Case No.:



           WHEREFORE, the Plaintiff, ROBERTFIA PALMER, demands judgment for damages

    against the Defendant, WAL-MART, for an amount in excess of Thirty Thousand Dollars

    ($30,000.00) plus all other awards recoverable under Florida law. The Plaintiff demands a trial

    by jury.
                                         •
           DATED this V) day of June, 2020.


                                                • FRIEDLANDICAR:MONA
                                                  Attorneys for Plaintiff
                                                . 1430i South Dixie Highway, Suite 305
                                                 •Coral gables, Florida 33146
                                                  Tel: . (305) 661-2008
                                                  Fax: (305) 661-2001
                                                  Email: en_lail44' riedlandcarmona.com


                                                 BY
                                                        Jonathan R. Friedland, Esq.


                                            •




                                                    4
